Case 1:20-mc-00334-MN Document 48 Filed 05/03/21 Page 1 of 1 PageID #: 1526




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 In Re Ex Parte Application of Eni S.p.A. for
 an Order Pursuant to 28 U.S.C. § 1782
 Granting Leave to Obtain Discovery for Use      C.A. No. 20-mc-00334-MN
 in Foreign Proceedings.


    RESPONDENTS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION FOR
    EXPEDITED CONSIDERATION OF RESPONDENTS’ MOTION FOR A STAY

       Respondents respectfully submit this reply in support of their Motion for Expedited

Consideration of Respondents’ Motion for a Stay (D.I. 40).

       Eni S.p.A. (“Eni”) does not oppose Respondents’ request for expedited consideration of

its pending motion to stay, and the Court should grant that request. See Response to Motion to

Expedite Consideration at 1 (D.I. 42). The remainder of Eni’s six-page response improperly

rehashes the arguments made in its pending Motion for Sanctions for Respondents’ Violation of

the Court’s March 19 Order (D.I. 44), which have no bearing on whether the Court should

expedite its consideration of Respondents’ motion. Rather than burden the Court by responding

yet again to Eni’s meritless arguments, Respondents incorporate by reference their Memorandum

of Law in Opposition to Eni’s Motion for Sanctions (D.I. 47).


                                                 Respectfully submitted,

                                                  /s/ David E. Ross
                                                 David E. Ross (#5228)
                                                 ROSS ARONSTAM & MORITZ LLP
                                                 100 South West Street, Suite 400
                                                 Wilmington, Delaware 19801
                                                 Tel.: (302) 576-1600
                                                 Email: dross@ramllp.com

Dated: May 3, 2021                               Counsel for Respondents
